Citation Nr: 1705340	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  06-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left arm scars.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1970 and from June 1970 to June 1973.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2006, the Veteran testified at a hearing before a Decision Review Officer at the Detroit RO.  The Veteran later testified at a videoconference Board hearing in September 2008 before a Veterans Law Judge who is no longer with the Board.  The transcripts of both hearings are associated with the claims file. 

This matter was previously before the Board in November 2008 when service connection for the disability at issue was denied.  Subsequently, in a decision dated in June 2010, the Board vacated the November 2008 Board decision, and remanded the matter for additional development of the evidence.  

The Veteran was notified that the Veterans Law Judge that conducted his September 2008 hearing was no longer with the Board.  The Veteran requested a new hearing, and in February 2012 the Board remanded the claim in order to provide the Veteran with a new hearing.  The Veteran testified at a videoconference Board hearing in August 2016 before the undersigned Veterans Law Judge.  The transcript of this hearing is associated with the claims file.  The matter is again before the Board for appellate consideration.

The Board notes that the Veteran's claim is being processed using the paperless Veterans Benefits Management System (VBMS) and Virtual VA systems.





FINDINGS OF FACT

Left arm scars are not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSION OF LAW

The criteria for service connection for left arm scars have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2005 letter, sent prior to the initial unfavorable decision issued in January 2006, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In regard to his claim for service connection for left arm scars, he Veteran was afforded VA examinations in January 2006 and July 2010.  The Board finds that such VA examinations are adequate to decide the issue as they were predicated on an interview with the Veteran, a review of the record, and appropriate examinations.  These examiners found no link between the Veteran's current left arm scars and his active military service to include any exposure to radiation or other chemical agents.  Furthermore, as discussed herein, there is no other competent evidence of record suggesting a nexus.  The examiners proffered opinions that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Finally, the Board finds that there was substantial compliance with the February 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medical specialist requested by the Board) ; Dyment v. West, 13 Vet. App. 141 (1991).

In particular, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran an opportunity to testify at a Board hearing addressing his claim of entitlement to service connection for left arm scars.  Thereafter, the Veteran was scheduled for and testified at a Board videoconference hearing in August 2016.  Therefore, the Board finds that the AOJ has substantially complied with the February 2012 remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  As the Veteran does not have a disease enumerated in 38 C.F.R. § 3.309, presumptive service connection is not warranted.

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The Veteran has contended in part that his left arm scars are due to exposure to radiation during his active duty service.  Under the law, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of diseases, generally cancers that are presumptively service-connected when they occur in "radiation-exposed Veterans."  38 U.S.C.A.               § 1112(c); 38 C.F.R. § 3.309 (d).  This category of "radiation-exposed Veterans" includes those Veterans who participated in a "radiation-risk activity." 

"Radiation-risk activity" is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of Veterans who were in the occupation of forces of Hiroshima or Nagasaki during the period August 6, 1945, and ending on July 1, 1946; or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky; Portsmouth, Ohio; and Oak Ridge, Tennessee; or, in certain circumstances, service on Amchitka Island, Alaska.  38 C.F.R. § 3.309 (d)(ii).

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d)(2).  As the Veteran has not been diagnosed with nor has he alleged that he suffers from one of these conditions, presumptive service connection under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d) is not warranted. 

Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  To consider a claim under section 3.311, the evidence must show the following: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311 (b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R.                   § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311 (b)(2).  The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2).  As the Veteran has not been diagnosed with nor has he contended that he suffers from a radiogenic disease, service connection pursuant to 38 C.F.R. § 3.311 is not warranted. 

Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At his Board hearing and in documents of record, the Veteran contends that he currently suffers from left arm scars as a result of radiation, chemical and blistering agent exposure while he was a participant at the chemical, biological and radioactive (CBR) school at Fort Ord, in California. 

Service treatment records (STRs) are silent for any complaints, treatment or diagnosis of left arm scars or treatment for exposure to radiation, chemical or blistering agents.  The Veteran's military occupational specialty (MOS) was originally 55 A 10 for Ammunition Apprentice and then 55B2C as of April 1971 for Ammunition Storage Specialist.  Furthermore, the Veteran's second Form DD 214 indicates that the Veteran was a participant in the chemical, biological and radioactive (CBR) school at Fort Ord for two weeks in 1970.  The Veteran noted in a June 1971 Report of Medical History that he worked with radioactive materials while at the CBR school in December 1970 and the examiner summarized the Veterans contentions as minimal exposure to radioactive material, however he reported no scars, blisters or other skin abnormalities or problems.  In addition, a June 1971 examination report reflected no scars on the Veteran's arms.  The Veteran's separation examination in April 1973, reported no scars on the Veteran's arms and his skin was noted as normal.  

Post-service treatment records reflect that in 1983, the Veteran presented to the Henry Ford hospital for an outbreak of a rash all over his body.  The Veteran was given injections that cleared the rash.  After twenty-four hours, the Veteran returned with a new outbreak.  However, at the time of the Veteran's treatment he did not report any prior skin conditions or problems nor did he refer to any prior exposure to radiation, chemical or blistering agents.  The remainder of the Veteran's post-service treatment records, both private and VA reflect no complaints, treatment or diagnosis of scars on the Veteran's arms nor any treatment for exposure to radiation, chemical or blistering agents. 

The Veteran was first afforded a VA examination in January 2006.  During the examination, the Veteran alleged that while training at the CBR school at Fort Ord in 1970, that he was exposed to chemicals that caused scars on his left arm.  He specifically reported that he and several other soldiers in his training class had a blistering agent applied to their left forearms for a demonstration so that they would understand the effects of such an agent on skin.  He stated that he had a blistering agent placed on two places on his arm and that within 24 hours, the areas became markedly red, swollen and had pustular discharge.  He stated that he did not seek medical treatment as he was told that these changes were expected.  The Veteran reported that within two weeks of the incident that his wounds had scabbed over and that he had residual scaring as a result.  He reported that his scars were not painful nor had he suffered any functional loss.  He denied any numbness, tingling or parethesias of the left upper extremity. 

Upon physical examination, the examiner found two 2 cm x 1 cm hyperpigmented lesions along the mid and proximal flexor aspect of the left forearm.  The examiner found the scaring to be minimal with no evidence of skin depression, erythema, erudate, induration or tenderness.  He found both lesions to be superficial with no evidence of instability.  The Veteran had full range of motion of his left elbow, and wrist.  The examiner found that he was unable to speculate as to whether the Veteran's scars were secondary to exposure to any chemical nor could he speculate as to whether the scars would have required medical attention at the time they were incurred as he was unable to document the acuteness of the symptoms at the time of the original skin breakdown.  

The Veteran was afforded a second VA examination in July 2010.  During the second examination, the examiner found that the Veteran had four scars on his left arm.  Three of the scars that the examiner found were of unknown etiology  and were stable, not painful and had no signs of skin breakdown inflammation, edema or keloid formation.  The examiner found the scars to be superficial with no disabling effects.  The first scar he found was 1 cm x 2 cm, the second was 1 cm x 3 cm and the third scar was 1.8 cm x 1.8 cm.  The fourth scar that the examiner noted was due to a second degree burn that the Veteran suffered in June 2010.  The examiner opined that the Veteran's scars were less likely than not etiologically related to service to include exposure to radioactive material in view of the separation exam dated April 18, 1973 which noted no scar with normal skin.  Further the examiner noted that there was no objective evidence of any scars until 2006.  The examiner found that he could not give an opinion as to the etiology of the scars without resorting to mere speculation in view of the lack of documentation of when and how exactly they occurred.  

In August 2016 the Veteran testified before a Veterans Law Judge.  During the hearing, the Veteran testified that his MOS was 55 Bravo which was an ammunition specialist.  He further testified that after serving two tours in Vietnam, he did not qualify for his MOS, so he was sent to an experimental base in California.  He noted that at this experimental base that he was preparing for chemical warfare and he went through the training program and was told that his resulting scars would only last five years.  He testified that he was exposed to chemical and radiological agents, to include uranium and that his system was no longer fighting off the effects.  The Veteran testified that he studied airborne chemicals and that they were shown what would happen if exposed to a blister agent and that they were put in a room and told to measure the amount of radiation coming out of a container.  The Veteran noted that when they entered the room the workers had on rubber suits, gloves and masks and that the white soldiers in the program got up and walked out.  He testified that they were guaranteed that there would not be a problem but that he started having problems after he left the service.  He testified that the blister agent was applied to the tip of a pin and that they touched his arm with the pin and then instructed him to wash his arm, but that as the area was so small, he was not sure where to wash.  Furthermore, they indicated to him that any affects would be gone after five years.  The Veteran testified that after the program a C for chemical was added to the end of his MOS making it 55-V20C.  The Veteran testified that the scars originally presented during his active duty but as he was told that they were expected and would disappear after five years, he did not seek treatment.  The Veteran testified that he experienced a strange sensation in his left arm and leg. 

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of left arm scars and, as such, the remaining inquiry is whether such is related to his military service.  In this regard, the January 2006 VA examiner reported that he could offer no etiological opinion without resorting to speculation.  However, the July 2010 VA examiner addressed the evidence related to an in-service event, disease, or injury and a possible nexus, or relationship, between such and the Veteran's current disability.  He determined that it was less likely than not that the Veteran's left arm scars were etiologically related to service to include exposure to radioactive material.  In support of such opinion, the examiner noted no documentation of left arm scars in the Veteran's service treatment records and specifically noted that the Veteran's separation examination in April 1973 noted no scars and normal skin.  Furthermore, the examiner noted that the first objective evidence of scars was not until 2006.  While the examiner found that he could not give an opinion as to the exact etiology of the scars without resorting to speculation in light of the lack of documentation of when and exactly how they occurred, he did conclude that the Veteran's left arm scars were not incurred in or related to service.  As the VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary opinion of record. 

The Board has considered the Veteran's statements linking his current left arm scars to his military service.  In this regard, the Board notes the Veteran is competent to report symptoms experienced in service and since such time.  However, the Veteran is not competent to attribute his current condition to any instance of military service.  He has not demonstrated that he is an expert in determining the etiology of scars or skin conditions and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

In this regard, the Board finds that the diagnosis and etiology of left arm scars is complex question that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Determinations as to the diagnosis of left arm scars and their etiology require knowledge of the body's inner workings with regard to the epidermis, dermis and subcutis layers.  Moreover, while the Veteran has noted the onset of his scars in service, there is no record of such in his service treatment records.  Furthermore, there is no record that the Veteran's participation in the CBR school was the source of his scars.  However, even if the Board were to assume that the Veteran's testimony about his participation at the CBR school was entirely accurate, there is still no evidence that the Veteran incurred his scars during his active military service.  The Veteran's separation examination specifically found no scars and normal skin, therefore even if the Board were to assume that what the Veteran claimed is entirely accurate, any condition would have been acute and cleared prior to his discharge.  Regardless of the Veteran's statements with respect to symptoms, he is not competent to provide evidence as to the etiology of such symptoms.  Thus, the only competent evidence of record related to nexus is the July 2010 VA examiner's opinion. 

Accordingly, as the Veteran's current left arm scars are not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for such disorder is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left arm scars, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
ORDER

Service connection for left arm scars is denied


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


